 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Justin Andrew Krueger,                             No. CV-18-03059-PHX-JAT
10                 Plaintiff,                           ORDER
11   v.
12   Commissioner       of      Social   Security
     Administration,
13
                   Defendant.
14
15          Pending before the Court is Plaintiff’s application for leave to proceed in forma
16   pauperis.
17          An affidavit in support of an IFP application is sufficient where it alleges
            that the affiant cannot pay the court costs and still afford the necessities of
18          life. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339, 69 S.Ct.
            85, 93 L.Ed. 43 (1948). The IFP statute does not itself define what
19          constitutes insufficient assets. As this court has recognized, “[o]ne need not
            be absolutely destitute to obtain benefits of the in forma pauperis statute.”
20          Jefferson v. United States, 277 F.2d 723, 725 (9th Cir.1960).
21   Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015).
22          Here, Plaintiff receives $3,000.00 per month and spends $2,460.00 per month.
23   Thus, Plaintiff has a $540.00 monthly surplus. The Court sees no reason why this surplus
24   cannot be used to pay the filing fee. Therefore,
25   ///
26   ///
27   ///
28   ///
 1          IT IS ORDERED that Plaintiff’s application to proceed in forma pauperis (Doc.
 2   2) is denied. Plaintiff shall pay the filing fee within 7 days of this Order, or the Clerk of
 3   the Court shall dismiss this case (without prejudice).
 4          Dated this 5th day of October, 2018.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
